Case 1:18-cv-02689-JGK Document 66-2 Filed 03/19/19 Page 1 of 22




                       Exhibit 1
        Case 1:18-cv-02689-JGK Document 66-2 Filed 03/19/19 Page 2 of 22




                       SETTLEMENT AGREEMENT AND RELEASE

        This Settlement Agreement and Release ("Agreement") is entered into by and among the
National Fair Housing Alliance ("NFHA"), Fair Housing Justice Center, Inc., Housing
Opportunities Project for Excellence, Inc., Fair Housing Council of Greater San Antonio
(collectively, the "Plaintiffs"), and Facebook, Inc. ("Facebook"). Plaintiffs and Facebook are
referred to collectively as the "Parties" and individually as a "Party." Plaintiffs are represented
by Emery Celli Brinckerhoff & Abady LLP ("Plaintiffs' Counsel").

I.     BACKGROUND

        On March 27, 2018, Plaintiffs filed a complaint in the Southern District of New York
against Facebook alleging that Facebook enables third-party advertisers to discriminate on the
basis of race, national origin, sex, disability and familial status through use of audience selection
tools in violation of the Fair Housing Act and the New York City Human Rights Law. Plaintiffs
amended their complaint on June 25, 2018.

        Facebook filed a motion to transfer venue to the Northern District of California, or
alternatively to dismiss Plaintiffs' First Amended Complaint.

       The Parties have agreed to resolve Plaintiffs' claims against Facebook as described in this
Settlement Agreement and Release and the accompanying Exhibit A - Programmatic Relief.

II.    DEFINITIONS

       Terms used in this Agreement shall have the meanings specified below and in Exhibit A.

       A.    "Action" means National Fair Housing Alliance, et al., v. Facebook, Inc., Case
No. 18-cv-02689-JGK, pending in the United States District Court for the Southern District of
New York.

       B.     "Audience Selection Tools" means tools that exist on or before the Effective
Date and during the Term of the Agreement by which advertisers select the potential audience
for advertisements in Ad Creation Flows.

       C.       "Effective Date" means the date last executed by any Party as set forth next to the
signature of the authorized representative of each Party below.

       D.    "HEC Advertisements" means Housing Advertisements, Employment
Advertisements, and Credit Advertisements as defined in Exhibit A.

        E.   "HEC Flow Implementation Date" means the date on which advertisers may
create HEC Advertisements through the HEC Flow.

      F.     "Term" means the period that is three (3) years from the Housing Flow
Implementation Date.
        Case 1:18-cv-02689-JGK Document 66-2 Filed 03/19/19 Page 3 of 22




III.   PROGRAMMATIC RELIEF

        A.      The Parties agree to the programmatic relief set forth in Exhibit A to this
Agreement as they apply to Housing Advertisements. For avoidance of doubt, this agreement
does not create any obligations between the Parties with respect to Employment Advertisements
or Credit Advertisements, except to the extent that Credit Advertisements also falls within the
definition of a Housing Advertisement.

IV.    TRAINING

       A.     Facebook will develop and administer training on civil rights laws as they relate
to Housing Advertisements to the following Facebook employee groups: Ads Leadership Team,
Regulated Ads Solutions, Mega-Taxonomy/Content Understanding Team, Machine Learning
Team in BI, Ranking Feature Engineers, Ads Policy, and Advertising Product Counsel.
Facebook and NFHA will work in an interactive process to develop the training materials and
program.

        B.      Facebook and NFHA will hold an initial planning meeting by phone or in person
within sixty (60) days of the Effective Date of this Agreement. Facebook will provide a draft of
its proposed training curriculum, manual, and training materials to NFHA for review, comment
and discussion and will provide NFHA with a copy of the final training materials prior to
providing the training to its employees based upon a timeline agreed to during the initial
planning meeting.

        C.      Facebook will administer the training to current employees in the groups
identified above within six (6) months of the Effective Date of this Agreement. For new
employees hired into those groups during the Term of the Agreement, Facebook will administer
the training within sixty (60) days of hire.

       D.      During the Term of the Agreement, either Facebook or NFHA may propose
changes to the training that may be appropriate due to changed circumstances, such as changes in
applicable laws or advertising services provided by Facebook. Facebook and NFHA agree to
provide the other party with the proposed revisions in writing and an opportunity to comment.
Facebook and NFHA agree to discuss in good faith any proposed revisions.

V.  DISMISSAL, CONTINUING JURISDICTION AND COORDINATED
COMMUNICATIONS

        A.      On the Effective Date, Plaintiffs will file a motion seeking to reopen the Action
for the limited purpose of seeking a dismissal order that maintains continuing jurisdiction in the
United States District Court for the Southern District of New York to enforce the Agreement.
The Parties will file a stipulated motion and proposed order seeking that relief, substantially in
the form attached hereto as Exhibit B.

        B.      The Parties agree that dismissal of the Action by the court with continuing
jurisdiction to enforce the Agreement are material terms of this Agreement. If the Action is not
dismissed by the court with continuing jurisdiction for any reason within thirty (30) days of the
Effective Date, the Agreement will be deemed null and void ab initio. In that event, the Action

                                                 2
        Case 1:18-cv-02689-JGK Document 66-2 Filed 03/19/19 Page 4 of 22




will revert to the status that existed as of the Effective Date, and no term or draft of this
Agreement, nor any part of the Parties' settlement discussions or communications, will be
admissible or used as evidence or argument by any Party for any purpose in the Action or any
other proceeding. The Parties may extend by mutual written agreement the 30-day period
described in the second sentence of this Section.

VI.    MONETARY RELIEF

        A.     Payment. Facebook agrees to pay the total sum of one million, nine hundred fifty
thousand and no cents ($1,950,000.00) to Plaintiffs for alleged damages and expenses for (a)
diversion of Plaintiffs' resources; (b) frustration of Plaintiffs' mission by funding training for
housing advertisers on how social media, including online advertising platforms, can be used by
advertisers consistent with their obligations under fair housing/fair lending laws; programming
for NFHA member organizations to promote fair housing using social media; and implementing
compliance, training, and other activities described in Exhibit A; and (c) attorneys' fees and costs
("Payment").

        B.      Advertising. Facebook will provide five hundred thousand dollars ($500,000) in
credit to the Plaintiffs for advertising on Facebook to promote (1) educational programs such as
information on consumer fair housing rights and housing industry fair housing responsibilities,
fair housing/fair lending workshops, trainings and conferences; publication of reports on fair
housing/fair lending issues;, and other educational activities; and (2) services, such as first-time
homebuyer clinics, foreclosure prevention counseling, housing discrimination complaint intake,
and landlord/tenant hotlines ("Advertising Credit").

         C.      Payment/Advertising Terms. Within twenty one (21) days of dismissal of the
Action by the court and Facebook's receipt of the necessary W-9 forms, Facebook shall (1)
initiate a wire transfer of the Payment to the Emery Celli Brinckerhoff & Abady Attorney Trust
Account; and (2) make available the Advertising Credit. Plaintiffs' Counsel will provide
Facebook with the account information needed to transfer the Payment within five (5) days of
the dismissal.

       D.     Distribution of Payment. Plaintiffs' Counsel shall be solely responsible for
apportionment and distribution of the Payment among Plaintiffs and Plaintiffs' Counsel.

       E.      No Further Payments. Plaintiffs and Plaintiffs' Counsel waive any rights to
seek any further payment for attorney's fees or costs from Facebook of any kind incurred in
connection with the Action, including, but not limited to, those that have been, or may be,
incurred in entering into this Agreement, verification of implementation as set forth in Section
VIII below, and enforcing, if necessary, the terms of this Agreement.

VII.   VERIFICATION OF IMPLEMENTATION

        A.       Testing. During the Term of this Agreement, Plaintiffs will be permitted to place
test ads for the purpose of evaluating implementation of the Agreement. Facebook agrees to
waive any claims it may have against Plaintiffs under Facebook's policies for creating test ads,
subject to Plaintiffs' agreement to take steps to ensure that such ads are not published to users,


                                                 3
        Case 1:18-cv-02689-JGK Document 66-2 Filed 03/19/19 Page 5 of 22




e.g., setting a publication date at least two (2) weeks from the date a test ad is created to allow
time to cancel it.

        B.      Meetings. During the Term of this Agreement, Facebook and NFHA will meet
every six (6) months to discuss implementation of the Agreement. At least fifteen (15) days in
advance of those meetings, Facebook will provide NFHA with a report describing steps
Facebook has taken to implement the Agreement and identifying any issues. As part of that
report, Facebook will provide NFHA with a list of targeting options to be added to the HEC
Flow. NFHA will have an opportunity to review the list prior to each meeting and to notify
Face book of any objections. In addition, NFHA may propose targeting options to be added to
the HEC Flow by providing Facebook with a list of terms at least fifteen (15) days in advance of
the meetings. Facebook will consider in good faith any such terms and discuss them with NFHA
at the meetings. Facebook will provide NFHA with information that is reasonably necessary to
confirm implementation of the Agreement. For clarity, this includes, for example, information
confirming what audience selection tools are available in the HEC Flow, not how those audience
selection tools are used. With respect to the modified Lookalike Audience tool, Facebook agrees
to study how it impacts delivery of ads created in the HEC Flow with respect to gender and to
discuss the study and any potential modifications of the tool at the meetings. Face book also
agrees to consider the potential for unintended bias with respect to the modified Lookalike
Audience tool more generally. At the meetings, Facebook will share the status of those efforts,
provide NFHA with an opportunity to respond and make recommendations, and consider those
recommendations and whether to implement any feasible reforms as part of its ongoing
commitment to nondiscrimination in advertising on its platform.

          C.      Confidentiality. Any written or oral information exchanged by the Parties
during   the Term  of this Agreement regarding Verification oflmplementation that one of the
Parties identifies as confidential shall be treated as confidential by the Parties to encourage frank
and open discussions between the Parties, except to the extent it is necessary for any of the
Parties to disclose confidential information in any dispute resolution undertaken pursuant to
Section X. Information designated confidential by any Party pursuant to this Section shall be
treated as such in any dispute resolution process, including by seeking the Court's permission to
file it under seal in any proceeding before the Southern District of New York.

VIII. MUTUAL GENERAL RELEASES

        A.       Plaintiffs' General Release of Face book. In consideration of the promises
herein, and other good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Plaintiffs, on behalf of themselves, on behalf of all entities that are or were
owned or controlled by Plaintiffs on or before the Effective Date, and on behalf of all of the
respective heirs, executors, administrators, agents, directors, officers, predecessors, successors
and assigns of all of the foregoing ("Plaintiffs Releasing Parties"), hereby fully, forever, and
irrevocably release, waive, extinguish, and discharge Facebook and all entities that are or were
owned and/or controlled by Facebook on or before the Effective Date, all of the respective past,
present, and future officers, directors, employees, agents, principals, shareholders, and owners,
and all of the respective heirs, executors, administrators, agents, predecessors, successors, and
assigns of all of the foregoing ("Face book Released Parties"), from any and all claims, causes of
action, liability, charges, complaints, demands, or rights ofrecovery of any nature, type or

                                                   4
        Case 1:18-cv-02689-JGK Document 66-2 Filed 03/19/19 Page 6 of 22




description whatsoever, whether legal, equitable, or statutory, asserted or unasserted, contingent
or vested, express or implied, known or unknown, foreseen or unforeseen, suspected or
unsuspected, accrued or unaccrued, liquidated or unliquidated, direct or indirect, that Plaintiffs
had, now have, or may have, from the beginning of time through the Term of this Agreement,
arising out of or relating to Audience Selection Tools, including but not limited to any and all
claims, causes of action, charges, complaints, demands, or rights of recovery of any nature, type,
or description whatsoever under the federal Fair Housing Act, 42 U.S.C. § 3601 et seq.; the New
York City Human Rights Law, N.Y. City Admin. Code§ 8-107; and similar federal and state
anti-discrimination laws ("Plaintiffs Released Claims"). Plaintiffs Released Claims do not
include any claims Plaintiffs may have against third parties and do not impact the Parties' right
to enforce this Agreement in accordance with the terms set forth in Section X below.

        B.      Plaintiffs' Covenant Not To Sue. Plaintiffs, on behalf of themselves and the
other Plaintiff Releasing Parties, expressly covenant and agree to forever refrain from instituting,
prosecuting, or continuing to maintain or prosecute any suit, action, complaint, or charge
involving any court or administrative agency against the Facebook Released Parties in any way
relating to the Plaintiffs Released Claims. Nothing in this Section shall be construed to limit the
scope of the dispute resolution process set forth and described in Section X below.

       C.       Facebook's General Release of Plaintiffs. Facebook, on behalf of itself, on
behalf of all entities that are or were owned or controlled by Face book on or before the Effective
Date, and on behalf of all of the respective heirs, executors, administrators, agents, directors,
officers, predecessors, successors and assigns of all of the foregoing ("Face book Releasing
Parties"), hereby fully, forever, and irrevocably release, waive, extinguish, and discharge
Plaintiffs and all entities that are or were owned and/or controlled by Plaintiffs on or before the
Effective Date, all of the respective past, present, and future officers, directors, employees,
agents, principals, shareholders, and owners, and all of the respective heirs, executors,
administrators, agents, predecessors, successors, and assigns of all of the foregoing ("Plaintiffs
Released Parties"), from any and all claims, causes of action, liability, charges, complaints,
demands, and rights of recovery of any nature, type, or description whatsoever, whether legal,
equitable, or statutory, asserted or unasserted, contingent or vested, express or implied, known or
unknown, foreseen or unforeseen, suspected or unsuspected, accrued or unaccrued, liquidated or
unliquidated, direct or indirect, that Facebook had, now have, or may have, from the beginning
of time through the Term of this Agreement, arising out of or relating to Audience Selection
Tools ("Facebook Released Claims"). Facebook Released Claims do not include any claims
Facebook may have against third parties and do not impact the Parties' right to enforce this
Agreement in accordance with the terms set forth in Section X below.

        D.      Facebook's Covenant Not To Sue. Face book, on behalf of itself and the other
Facebook Releasing Parties, expressly covenants and agrees to forever refrain from instituting,
prosecuting, or continuing to maintain or prosecute any suit, action, complaint or charge
involving any court or administrative agency against the Plaintiffs Released Parties in any way
relating to the Facebook Released Claims. Nothing in this paragraph shall be construed to limit
the scope of the dispute resolution process set forth and described in Section X below.




                                                 5
        Case 1:18-cv-02689-JGK Document 66-2 Filed 03/19/19 Page 7 of 22




IX.     ACKNOWLEDGMENT AND WAIVER OF UNKNOWN CLAIMS

        A.       Plaintiffs and Facebook each acknowledge that subsequent to the execution of this
Agreement they may discover facts or claims in addition to or different from those they now
know or believe exist with respect to any of the matters being released through this Agreement,
including, but not limited to, Audience Selection Tools, which were unknown or unsuspected at
the time this Agreement was executed, and which if known or suspected by them at that time
may have materially affected their decision to enter into this Agreement. Each of Plaintiffs and
Facebook each nevertheless agrees that the releases described above in Section VIII apply to any
such additional or different claims and notwithstanding any such additional or different facts.
Each of Plaintiffs and Face book acknowledges that the significance and consequences of the
releases in this Agreement have been explained to them by their counsel and that they understand
the significance and consequences of the releases in this Agreement. Nothing in this paragraph
shall be construed to expand the scope of the Releases set forth and described in Section VIII
above.

       B.     Plaintiffs and Facebook each acknowledge that they have been advised of and
expressly waives and releases any rights or benefits they may have under Section 1542 of the
Civil Code of California that provides as follows:

        A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE
        CREDITOR OR RELEASING PARTY DOES NOT KNOW OR SUSPECT TO
        EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE
        RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE
        MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE
        DEBTOR OR RELEASED PARTY.

        C.      Plaintiffs and Facebook each further expressly waives and releases any rights or
benefits they have or may have under any similar law or rule of any other jurisdiction pertaining
to the matters released herein.

X.      DISPUTE RESOLUTION

      A.     Any disputes regarding the interpretation, implementation, or violation of the
Agreement shall be resolved as described in this Section.

       B.      Plaintiffs will notify Face book in writing if they believe that Facebook is not in
compliance with any term of the Agreement and allow Facebook at least sixty (60) days from
Facebook's receipt of any such written notice to cure. As part of the sixty (60) day notice and
opportunity to cure time period, Plaintiffs and Facebook will meet and confer in good faith and
attempt to resolve the matter. It is the intent of the Parties to collaborate in good faith to resolve
any disputes that may arise between them.

       C.     If the Parties cannot resolve the dispute, it will be mediated by Hunter Hughes III
or another mediator who is mutually agreeable to the Parties. Any mediation will take place in
New York or Washington D.C. with Facebook to pay the mediator' s fee.



                                                   6
        Case 1:18-cv-02689-JGK Document 66-2 Filed 03/19/19 Page 8 of 22




         D.      If the dispute cannot be resolved through mediation, any Party may bring the
dispute before the United States District Court for the Southern District of New York, which will
retain jurisdiction over the Action for the purpose of enforcing the Agreement.

       E.      The Parties will pay their own attorney's fees and costs.

XI.    NO ADMISSION OF LIABILITY

       A.      Plaintiffs acknowledge that Facebook denies any and all wrongdoing or liability.

         B.    Plaintiffs further acknowledge that this Agreement is not an admission by
Facebook of any wrongdoing or liability, and that the Parties will not argue in or before any
court, administrative agency, or other tribunal, or make any public statement whatsoever, that
this Agreement is or may be construed as an admission by Facebook of any wrongdoing or
liability.

XII.   MISCELLANEOUS

        A.     Authority. Plaintiffs and Facebook represent and warrant that they have the right
and authority to enter into this Agreement and to give the releases and other promises contained
in this Agreement.

       B.      No Other Actions. Plaintiffs represent and warrant that, other than the Action,
they have not filed as a plaintiff or complainant any suit, action, complaint, or charge against the
Facebook Released Parties as a defendant or respondent involving any court or governmental
agency arising out of or relating to in any way to the Plaintiffs Released Claims.

        C.      Integration. Plaintiffs and Facebook acknowledge and agree that this Agreement
constitutes the entire agreement between the Parties and supersedes any and all discussions,
agreements, or understandings, whether oral, written or implied, regarding the subject matter of
this Agreement. Plaintiffs and Facebook further acknowledge and agree that they have had the
benefit of the advice of their respective chosen counsel and financial and tax advisors in
connection with the negotiation of this Agreement.

       D.      Disclaimer of Reliance. Plaintiffs and Facebook represent and warrant that no
statement, communication, promise, representation, inducement, or condition that is not
expressed in this Agreement has been made by Facebook to Plaintiffs, or by Plaintiffs to
Facebook, in connection with this Agreement. Plaintiffs and Facebook further represent and
warrant that they are not relying on, and expressly disclaim reliance on, any statement,
communication, promise, representation, inducement, or condition that does not appear in this
Agreement.

       E.      Representation by Counsel. Plaintiffs and Facebook represent and warrant that
they have each been represented by independent counsel of their own choice throughout all of
the negotiations and drafting which preceded and resulted in the execution of this Agreement,
and that they are relying solely upon their own judgment in entering into this Agreement.



                                                  7
        Case 1:18-cv-02689-JGK Document 66-2 Filed 03/19/19 Page 9 of 22




       F.      Modification. This Agreement may not be modified or amended except by an
instrument in a writing that specifically states that it is a supplement, modification, or
amendment to this Agreement and is signed by an authorized representative of all of the Parties.

       G.      Headings. Plaintiffs and Facebook acknowledge and agree that the section
headings in this Agreement are used for convenience only and will not be used in construing the
Agreement.

       H.     Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California.

         I.      Construction. The drafting and preparation of this Agreement is the result of the
efforts of all of the Parties and their respective counsel, and the language of all parts of this
Agreement shall in all instances be constructed as a whole, according to its fair meaning, and not
strictly for or against any Party. Accordingly, no rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall be employed in the interpretation
of this Agreement.

        J.      Severability. If any part or provision of this Agreement shall for any reason be
determined to be invalid or unenforceable under applicable law, that part or provision shall be
ineffective to the extent of such invalidity or unenforceability only, without in any way affecting
the validity or enforceability of the remaining terms in that part or provision or of any other part
of provision of the Agreement.

       K.       No Third-Party Beneficiaries. The Parties do not intend to create any third
party beneficiaries to this Agreement. Except for agents, officers, directors, trustees, assigns,
subsidiaries, and predecessor or successor companies, no person or entity other than the Parties is
intended to be bound by, or shall be bound by, the provisions of the Agreement.

        L.       Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together will be deemed an original
of the Agreement. Facsimile and scanned (e.g., PDF) signatures will be deemed valid and
effective for all purposes.

       M.      Taxes. Plaintiffs and Facebook each acknowledge and agree that they have not
made any representations to each other with respect to the tax effects, if any, of this Agreement,
and that each shall be solely responsible for the tax liability, if any, arising from this Agreement,
including without limitation with respect to the Payment described in Section VI above.

       N.     Notices. Unless otherwise designated by a Party in writing, any notice relating to
this Agreement shall be made in writing both by electronic mail and by next-day (excluding
Saturday and Sunday) express delivery service, and shall be addressed as follows:

               For Plaintiffs:         Lisa Rice
                                       President & CEO
                                       National Fair Housing Alliance
                                       1331 Pennsylvania Ave., NW, Suite 650
                                       Washington, DC 20018

                                                  8
Case 1:18-cv-02689-JGK Document 66-2 Filed 03/19/19 Page 10 of 22




                       202-898-1661
                       LisaRice@NationalFairHousing.org

                       Morgan Williams
                       General Counsel
                       National Fair Housing Alliance
                       1331 Pennsylvania Ave., NW
                       Suite 650
                       Washington, DC 20018
                       202-898-1661
                       Morgan Williams@NationalFairHousing.org

                       Keenya Robertson
                       President & CEO
                       Housing Opportunities Project for Excellence (HOPE), Inc
                       11501 NW 2nd Avenue
                       Miami, FL 33168
                       305-651-4673
                       Keenya@hopefhc .com

                       Executive Director
                       Fair Housing Justice Center
                       30-30 Northern Boulevard, Suite 302
                       Long Island City, New York 11101
                       (212) 400-8231
                       fhj c@fairhousingj ustice.org

                       Sandra Tamez
                       Executive Director
                       Fair Housing Council of Greater San Antonio
                       4414 Centerview Drive, Suite 229
                       San Antonio, Texas 78228
                       (210) 733-3247
                       sandra@myfairhousing.org

     For Defendant:    Natalie Naugle
                       Associate General Counsel, Litigation
                       Facebook, Inc.
                       181 Fremont Street
                       San Francisco, CA 94105
                       nnaugle@fb.com

                       Rosemarie T. Ring
                       Munger, Tolles & Olson LLP
                       560 Mission Street, 27th Floor
                       San Francisco, CA 94105
                       rose.ring@mto.co m

                                 9
   Case 1:18-cv-02689-JGK Document 66-2 Filed 03/19/19 Page 11 of 22




      IN WITNESS OF THIS AGREEMENT, the undersigned have executed this
Agreement on the date shown below.


Dated: March   lf__, 2019                  National Fair Housing Alliance
                                                      I


                                           By:       )rtJ <\ (if p
                                           Name L1sa Rice
                                           Title President and Chief Executive Officer

Dated: March _ _, 2019                     Fair Housing Justice Center, Inc.


                                           B y : - -- - - - - - - - - -
                                           Name
                                           Title

Dated: March _ _ , 2019                    Housing Opportunities Project for
                                           Excellence, Inc.

                                           By: _ _ __ _ _ _ _ _ _ __
                                           Name
                                           Title

Dated: March _ _, 2019                     Fair Housing Council of Greater San
                                           Antonio


                                           By:-- - - - - - - - - - -
                                           Name
                                           Title

Dated: March _ _, 2019                     Facebook, Inc.


                                           By: - - -- - - - - - - - - - -
                                           Name
                                           Title




                                      10
      Case 1:18-cv-02689-JGK Document 66-2 Filed 03/19/19 Page 12 of 22




      IN WITNESS OF THIS AGREEMENT, the undersigned have executed this
Agreement on the date shown below.


Dated: March-~ 2019                        National Fair Housing Alliance

                                           By: _ _ _ __ _ _ __ __ _
                                           Name
                                           Title

Dated: March   /? , 2019                   Fair Housing Justice Center, Inc.




Dated: March _ _ , 2019                    Housing Opportunities Project for
                                           Excellence, Inc.


                                           B y : - - - -- - - - - - -- - -
                                           Name
                                           Title

Dated: March _ _ , 2019                    Fair Housing Council of Greater San
                                           Antonio


                                           By: - -- - - - -- - - - -- - -
                                           Name
                                           Title

Dated: March _ _ , 20 I 9                  Facebook, Inc.


                                           By: - - -- - - - - -- - - -- -
                                           Name
                                           Title




                                      10
   Case 1:18-cv-02689-JGK Document 66-2 Filed 03/19/19 Page 13 of 22




      IN WITNESS OF THIS AGREEMENT, the undersigned have executed this
Agreement on the date shown below.


Dated: March _ _, 2019                      National Fair Housing Alliance

                                            By: _ _ _ __ __ __ __ __
                                            Name
                                            Title

Dated: March _ _, 2019                      Fair Housing Justice Center, Inc.

                                            By: _ _ _ _ _ _ _ _ _ __
                                            Name
                                            Title


Dated: March   JSL.f:li.o 19                Housing Opportunities Project for
                                            Excellence Inc.




Dated: March _ _, 2019                      Fair Housing Council of Greater San
                                            Antonio

                                            By: _ __ __ _ _ _ _ _ __
                                            Name
                                            Title


Dated: March _ _ , 2019                     Facebook, Inc.

                                            By: _ _ _ _ __ _ _ _ _ __
                                            Name
                                            Title




                                       10
  Case 1:18-cv-02689-JGK Document 66-2 Filed 03/19/19 Page 14 of 22




      IN WITNESS OF THIS AGREEMENT, the undersigned have executed this
Agreement on the date shown below.


Dated: March _ _ , 2019                     National Fair Housing Alliance


                                            By:--      - -- - -- -- --
                                            Name
                                            Title

Dated: March _ _ , 2019                     Fair Housing Justice Center, Inc.


                                            B y : - -- -- --             - -- --
                                            Name
                                            Title

Dated: March _ _ , 2019                     Housing Opportunities Project for
                                            Excellence, Inc.


                                            By: -- --         - - --         - - --
                                            Name
                                            Title

Dated: March   Ji_, 2019                    Fair Housing Council of Greater San
                                            Antonio


                                            By:--f---:/1-.x----,---;.L--=:/-- ----=--==--""
                                            Nam
                                            Title

Dated: March _ _ , 2019                     Facebook, Inc.


                                            By: - --         - -- - - --          --
                                            Name
                                            Title




                                       10
   Case 1:18-cv-02689-JGK Document 66-2 Filed 03/19/19 Page 15 of 22




                                        By:
                                              - -- - -- - -- - -- -
                                        Name
                                        Title

Dated: March_~ 2019                     Housing Opportunities Project for
                                        Excellence, Inc.

                                        By: _ _ _ _ _ _ __ _ _ _ _ __
                                        Name
                                        Title

Dated: March _ __, 2019                 Fair Housing Council of Greater San
                                        Antonio


                                        B y : - - - -- - -- - -- --
                                        Name
                                        Title

Dated: March~. 2019                     Facebook, Inc.


                                        By:     p,..e_'5.~ /
                                        Name     f'AUi---.S · Co(J..ev.,-.At_
                                        Title     v~~ ffil--BS ,'l:>1:::~ .._
                                                 SJ~'('~        ~t..b-~         ~,-isl=\,.-




                                   10
      Case 1:18-cv-02689-JGK Document 66-2 Filed 03/19/19 Page 16 of 22




APPROVED AS TO FORM BY COUNSEL:

Dated: March   l ~ , 2019                 EMERY CELLI BRINCKERHOFF &
                                          ABADYLLP
                                          Attorneys for Plaintiffs


                                          By:   ~c:<,~
                                          Diane L. Houk
                                          Katherine Rosenfeld
                                          David Berman

Dated: March _   _,   2019                MUNGER, TOLLES & OLSON LLP
                                          Attorneys for Facebook, Inc.

                                          By: _ _ _ __ _ __ _ _ _ __
                                          Rosemarie T. Ring
                                          Jonathan H. Blavin
                                          Elizabeth A. Kim




                                     11
          Case 1:18-cv-02689-JGK Document 66-2 Filed 03/19/19 Page 17 of 22



Al•PRO\'ED AS TO FOl{l\·I BY COUNSEL:

Dat~d: l\lan:h _ _• 2019                  EMERY CELLI BRl'.\!CKERHOFF &
                                          ABADY LLP
                                          Attorneys for Plaintiffs

                                          By: _ _ _ __ _ _ _ __ _
                                          Diane L. Houk
                                          Katherine Rosenfeld
                                          David Berman

Dated: March --1i_. 2019                  MUNGER. TOLLES & OLSON LLP
                                          Attorneys for Facebook. Inc.


                                          By:  11~21?0-?
                                          Rosemarie T. Ring
                                          Jonathan 11. Blavin
                                          Elizabeth A. Kim




                                     11
       Case 1:18-cv-02689-JGK Document 66-2 Filed 03/19/19 Page 18 of 22



                                      EXHIBIT A
                                 PROGRAMMATIC RELIEF

I.     DEFINITIONS

        As used in the Agreement and this Exhibit, the following terms shall have the meanings
specified below. The singular includes the plural and vice versa.

        A.     “Ad Creation Flows” means interfaces through which users may create paid
advertisements for publication on Facebook, Instagram, Messenger, and/or Audience Network,
including but not limited to Ads Manager and boosted posts from Facebook Pages.

       B.     “Audience Selection Tools” means tools that exist on or before the Effective
Date and during the Term of the Agreement by which advertisers select the potential audience
for advertisements in Ad Creation Flows.

        C.      “Classifiers” means automated processes in Ad Creation Flows to identify
potential HEC Ads. Classifiers use complex machine learning technology that will result in both
false positives and false negatives.

        D.      “Credit Advertisement” means an advertisement that is covered by the Equal
Credit Opportunity Act, 15 U.S.C. § 1691 et seq. (“ECOA”), i.e., an advertisement offering a
specific credit opportunity. Credit Advertisements include advertisements that link or direct
users to a page offering such specific credit opportunities.

       E.      “Effective Date” means the date the Agreement is last executed by any Party.

        F.     “Employment Advertisement” means an advertisement that is covered by Title
VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq. (“Title VII”), or the Age
Discrimination in Employment Act, 29 U.S.C. § 621 et seq. (“ADEA”), i.e., an advertisement
offering a specific employment opportunity. Employment Advertisements include
advertisements that link or direct users to a page offering such specific employment
opportunities.

        G.      “Housing Advertisement” means an advertisement that is covered by the Fair
Housing Act, 42 U.S.C. § 3601 et seq. (“FHA”), i.e., an advertisement offering a specific
opportunity to rent, lease, sell, hold, convey, transfer, or buy residential real property, and/or
offering a specific real-estate related transaction such as a residential mortgage, homeowner’s
insurance, or home appraisal services. Housing Advertisements include advertisements that link
or direct users to a page offering such specific housing opportunities and/or real-estate related
transactions.

       H.    “HEC Advertisements” means Housing Advertisements, Employment
Advertisements, and Credit Advertisements that are identified as set forth in this Agreement.

        I.   “HEC Flow” means an interface in Ads Manager through which advertisers may
create HEC Advertisements using the limited audience selection tools set forth in this Exhibit.

                                                1
       Case 1:18-cv-02689-JGK Document 66-2 Filed 03/19/19 Page 19 of 22



       J.      “HEC Flow Implementation Date” means the date on which advertisers will be
required to create HEC Advertisements through the HEC Flow.

        K.     “Lookalike Audience” means a tool in Ads Manager that allows advertisers to
create audiences with commonalities to a group of users, such as the advertisers’ current
customers, visitors to their websites or people who like their Facebook pages.

         L.     “Protected Classes” means race, color, ethnicity, national origin, ancestry, sex,
gender, age, familial status, caregiver status, religion, disability, sexual orientation, gender
identity, military/veteran status or service, marital status, partnership status, citizenship,
immigration status, lawful source of income, medical condition, genetic information, political
affiliation, matriculation, personal appearance, place of residence or business (defined as the
specific geographical location of home or work which does not preclude the location targeting
options described below in Section III.A.1) and/or status as a victim of domestic violence,
stalking or sex offenses. For Housing Advertisements, Protected Classes also include lawful
occupation.

      M.    “Term of Agreement” means the period that is three (3) years from the HEC
Flow Implementation Date.

       N.      “Targeting” means the use of Audience Selection Tools by advertisers to include
or exclude users in a potential audience for paid advertisements.

II.    IDENTIFICATION OF HEC ADVERTISEMENTS

        A.      Overview. In Ad Creation Flows, in conjunction with implementing limitations
on audience selection tools in accordance with Section III below, HEC Advertisements will be
identified in one of two ways as described in this Section.

        B.      Identification by Advertisers. Facebook will implement processes to ask
advertisers to indicate whether they are placing an HEC Advertisement before the advertisers
select the audiences for their advertisements.

      C.     Identification by Facebook. Facebook will implement processes to identify
HEC Advertisements, automatically and/or through human review prior to the point at which
Facebook approves any advertisements for publication.

              1.     Accuracy. Facebook will engage in commercially reasonable efforts to
improve the accuracy of the Classifiers, e.g., analyzing false positives and false negatives.

                2.     Right of Appeal. If an advertiser demonstrates to Facebook’s satisfaction
that an advertisement identified by Classifiers is not an HEC Advertisement, Facebook will
permit the advertiser to create that advertisement outside of the HEC Flow.

               3.     Failure to Identify. If advertisers repeatedly fail to indicate they are
placing HEC Advertisements when asked to do so by Facebook, Facebook will take appropriate
responsive action under its current policies.

                                                 2
       Case 1:18-cv-02689-JGK Document 66-2 Filed 03/19/19 Page 20 of 22



III.   LIMITED AUDIENCE SELECTION TOOLS FOR HEC ADVERTISEMENTS

      A.     Ads Manager. On or before September 30, 2019, Facebook will implement the
HEC Flow in Ads Manager with modified audience selection tools as described below.

               1.      Location:

                       (a)    No targeting by zip code will be available.

                       (b)     Targeting by city or town will cover at least a 15-mile radius
around the center of the city or town.

                      (c)     Targeting by address or pin drop will cover at least a 15-mile
radius around the address or pin drop.

                        (d)     For Housing Advertisements, the Parties agree that the 15-mile
radius may be adjusted up or down upon written agreement between the Parties based on facts
showing that it is either irrelevant or ineffective to address concerns about perpetuating racial
segregation.

               2.      Age: No profile age targeting options will be available.

               3.      Gender: No profile gender targeting options will be available.

               4.     Detailed Targeting (Demographics, Interests, or Behaviors): Targeting
options will be modified as follows:

                       (a)     No targeting options that Facebook determines are direct
descriptors of, or semantically or conceptually related to, a person or group of people based on
Protected Classes will be available. “Direct Descriptors” means targeting options whose names
directly describe persons in Protected Classes. “Semantically or Conceptually Related To”
means targeting options whose names appear to be associated with a Protected Classes or
persons in a Protected Classes.

                      (b)    Upon its initial launch, the HEC Flow will include targeting
options that Facebook and Plaintiffs determine comply with the standards in Section III.A.4
above. Targeting options will only be available to advertisers as an option for including users.

                       (c)     During the Term of the Agreement, targeting options that comply
with the standards in Section III.A.4.(a) above may be added to the HEC Flow from time to time.
Facebook will provide such targeting options to Plaintiffs, who will be given a reasonable
opportunity to review and notify Facebook of any objections before the targeting options are
added to the HEC Flow.

                    (d)   Targeting options may be different as between Housing
Advertisements, Employment Advertisements, and Credit Advertisements.


                                                 3
       Case 1:18-cv-02689-JGK Document 66-2 Filed 03/19/19 Page 21 of 22



               5.      Lookalike Audience (“LAL”): In the HEC Flow, LAL tool and marketing
will be modified as follows:

                        (a)     LAL tool may consider the following user profile fields: country,
region, profession and field of study. LAL tool will not consider the following user profile
fields: age, gender, relationship status, religious views, school, political views, interested in, or
zip code.

                       (b)   LAL tool may consider user behavior (e.g., ads, apps, pages,
pixels), except with Facebook Groups.

                      (c)    LAL tool will be renamed so that it does not refer to finding users
who “look like” users provided by advertisers to Facebook to create LAL audiences.

                       (d)     LAL marketing will not use human models.

       B.    Other Ad Creation Flows. On or before December 31, 2019, Facebook will
implement audience selections tools at least as restrictive as those in the HEC Flow for all
remaining Ad Creation Flows, e.g., Facebook’s Marketing API.

       C.      Scope. The Parties acknowledge and agree that nothing in this Agreement will
prevent Facebook from making changes to its products, services, or written policies (including,
without limitation, its terms of use and data policy) that Facebook deems appropriate in
conducting its business, provided that such changes are not inconsistent with the terms of this
Agreement.

IV.    HOUSING SEARCH PORTAL

        A.     On or before December 31, 2019, Facebook will make available an interface that
allows users to search and view current Housing Advertisements by advertiser or by location
targeting options chosen by the advertiser. Users will be able to view Housing Advertisements
placed by advertisers, regardless of whether those users are in the audience selected by those
advertisers (with formatting adjusted as necessary to fit the platform).

V.     ADVERTISER NON-DISCRIMINATION CERTIFICATION

        A.      Facebook requires and will continue to require all advertisers to certify
compliance with Facebook’s policies prohibiting discrimination and with applicable federal,
state and local anti-discrimination laws. Facebook will develop the form and content of the
certification and provide to Plaintiffs for comment and discussion.

VI.    ADVERTISER EDUCATION

        A.      In Ad Creation Flows, in conjunction with implementing limitations on audience
selection tools in accordance with Section III above, Facebook will implement features alerting
advertisers that engaging in unlawful discrimination is prohibited by Facebook’s policies and
applicable federal and state anti-discrimination laws and will provide education on those policies

                                                   4
       Case 1:18-cv-02689-JGK Document 66-2 Filed 03/19/19 Page 22 of 22



and laws. Facebook will develop the form and content of the certification and provide to
plaintiffs for comment and discussion.

VII.   ALGORITHMIC FAIRNESS

       A.       Facebook will engage academics, researchers, civil society experts, and privacy
and civil rights/liberties advocates to study the potential for unintended bias in algorithmic
modeling. Facebook will share the status of its efforts to investigate and understand this issue in
meetings between the Parties provided for in the Agreement, provide the Parties with an
opportunity to respond and make recommendations, and consider those recommendations and
whether to implement any feasible reforms as part of its ongoing commitment to
nondiscrimination in advertising on its platform.




                                                 5
